* Headnote. Subrogation, 37 Cyc., p. 470.
Appellee filed his bill in the chancery court of Calhoun county against appellants, seeking to be subrogated to the tax lien of the state and of Calhoun county on certain lands in said county for the payment of the state and county taxes thereon for the year 1922. One of the appellants, *Page 453 
W.O. Lawrence, was due to pay the taxes for the year 1922 assessed against the lands described in the bill. Appellee, who was sheriff and tax collector of Calhoun county at the time, paid the taxes for Lawrence, who failed to reimburse appellee for his outlay. Conceiving that, by virtue of his payment of the taxes and the failure of appellant Lawrence to reimburse him therefor, he thereby became entitled to be subrogated to the lien of the state and county against said lands for the taxes so paid, appellee filed the bill in this cause for that purpose. Appellants demurred to the bill, which demurrer the court overruled and granted appellants this appeal to settle the principles of the cause.
A fair interpretation of the bill, as we read it, makes this case for appellee: Appellant, W.O. Lawrence, as stated, owned during 1922, or had such an interest in, a considerable quantity of real estate in Calhoun county, as that under the law it was his duty to pay the 1922 state and county taxes thereon. He wrote appellee, who was sheriff and tax collector of Calhoun county at the time, that he desired to pay the taxes on said lands for the year 1922, and instructed him to issue receipts therefor, and draw on him for the necessary amount for that purpose. Accordingly, on or about February 1, 1923, appellee, as sheriff and tax collector, issued receipts to appellant Lawrence for the taxes on said lands for the year 1922, making the records in his office, including the duplicate receipt book, show that the said taxes had been paid, and drew a draft on appellant, Lawrence, for the amount. This draft (quoting from the bill) "was presented to the Farmers' Bank (one of the appellants), and it passed on to the Calhoun County Bank (another one of the appellants), and was detained by these banks, and complainant as tax collector had to make settlement with the state and county for the taxes for which he had issued receipts, and did so." The draft had not been met when appellee's next monthly settlement was due, as we gather from the bill. Conceiving that it was his duty under the circumstances to pay said taxes in his settlement with *Page 454 
the treasurer, he proceeded to do so out of his own private funds. At the time there were, and still are, mortgages on the land in favor of appellants, Farmers' Bank and Calhoun County Bank, a branch of appellant Grenada Bank. As stated, appellee sought by his bill to be subrogated to the tax lien of the state and county on these lands, and have such lien declared superior to said mortgage liens, and have the land sold to discharge the incumbrances in that order.
This court has taken an advanced position on the doctrine of equitable subrogation. The doctrine is one of equity and benevolence; its basis is the doing of complete and essential justice between the parties without regard to form. It rests upon principles of natural right and equity. The court should rather incline to extend than restrict the operation of the doctrine. It applies wherever any person, other than a mere volunteer, pays a debt or demand, which in equity or good conscience should have been satisfied by another, or where one person finds it necessary for his own protection to pay a debt for which he is not primarily liable, or where one has such an interest in property as makes it necessary for him to get in an outstanding claim or equity for its protection, or where one discharges an incumbrance of another at the latter's request. Prestridge v. Lazar,132 Miss. 168, 95 So. 837; Union Mortgage, Banking  Trust Co. v.Peters et al., 72 Miss. 1058, 18 So. 497, 30 L.R.A. 829. Applying these principles to the facts of this case we think leads to the affirmance of the case. We have here a case where to hold otherwise would be, it seems, most unfair and unjust to appellee. Having faith in the draft of appellant W.O. Lawrence being honored, he issued tax receipts on the lands and made the records in his office show that all taxes thereon for the year in question had been paid.
It is true, to start with, appellee was under no obligation to comply with the request of appellant Lawrence. He was entitled to demand and receive the payment of the taxes in cash. But, doubtless following a practice of convenience, he issued the tax receipts and made the *Page 455 
records in his office show the payment of the taxes and draw a draft on the taxpayer. When the time for his monthly settlement arrived the matter had not been adjusted. Believing that, as between the public and himself, he was bound to pay these taxes, he did so out of his own private funds. Appellants, the banks, having mortgages on the lands, held such mortgages subject to the tax liens. If now appellee's claim is made subordinate to the mortgages, it will result solely from appellee's misplaced trust in the draft being honored. Although appellee was under no obligation to pay the taxes when he issued the receipts and drew the draft, he did become obligated to do so when the period of his monthly settlement came around and found the taxes on this land in the condition stated.
Appellants, to sustain their view, rely on chapter 275, Laws of 1922; Griffing v. Pintard, 25 Miss. 173; Ingersoll v.Jeffords, 55 Miss. 36; Reid v. Y.  M.V.R.R. Co., 74 Miss. 769, 21 So. 745; 26 R.C.L. 375, section 333; 37 Cyc. 376; and cases cited in the notes in the two latter authorities. Appellants lay special emphasis on the principle as laid down in 26 R.C.L. 375, section 333. It is there stated that if a tax collector receives checks in payment of taxes, and pays into the treasury the amount thereof in cash, he is not entitled to be subrogated to the rights of the public in the taxes paid in case the checks prove worthless. We have not examined all the cases cited in support of that text. We are therefore unable to state whether subrogation was therein sought both to the lien, and the statutory remedy of the public for its enforcement by advertisement and sale to pay the taxes, or whether subrogation was only sought to the tax lien by private suit. But even if they be squarely in point, we decline to follow them, because in our judgment they are unsound.
We have examined carefully the Mississippi cases relied on by appellants. The question involved in Griffing v. Pintard,supra, was whether the tax collector was entitled to both the lien and the remedy for its enforcement *Page 456 
which the law gave the state. The tax collector had paid the taxes voluntarily, and, not having been reimbursed by the taxpayer, proceeded to enforce the remedy given the public for the collection of delinquent taxes by advertisement and sale according to the statute. The court held that the purchaser at such sale got no title because the taxes had been paid. The state therefore had no remedy because it had no right. That was not a case where the tax collector had filed a bill in the chancery court seeking to be subrogated to the tax lien of the public by virtue of having paid the tax, nor was there anything to show that the tax collector had paid the tax as a result of being required so to do growing out of his dealings with the taxpayer.
We do not understand the case of Ingersoll v. Jeffords,supra, to give appellants any support. The facts of that case were, in substance, as follows: A tract of land was assessed to Jeffords, who held a tax title thereto. Jeffolds had no title to the land. A court with jurisdiction of the subject-matter and parties so adjudged and ordered the land to be sold. It was sold and bought by another than Jeffords. Some months after the sale Jeffords paid the taxes due for the then current year, and thereupon filed his bill in the chancery court against the purchaser to be subrogated to the tax lien of the public which he had discharged by such payment. The court held that Jeffords not only acquired personal demand against the purchaser at the judicial sale for the taxes so paid, but was subrogated to the lien of the public against the land to enforce payment.
In Reid v. Y.  M.V.R.R. Co., supra, the court held that a purchaser at a tax sale, who pays the taxes thereon believing the land to be his own, can, after his title is defeated by the real owner, enforce a lien on the land for the payment of the taxes.
Chapter 275, Laws of 1922, provides for conventional subrogation in the circumstances therein named, and does not include the sheriff and tax collector himself either in terms or by intent and purpose. *Page 457 
We hold that appellee was not a volunteer when he paid these taxes. On account of his dealings with appellant Lawrence he had become, to say the least of it, morally, if not legally, obligated to pay the taxes out of his own funds in his settlement with the treasurer. The dishonor of the draft was at least tantamount to a request by appellant Lawrence that appellee pay his taxes for him.
Affirmed.